IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

MICHAEL A. CARRION,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-0571

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
____________________________/

Opinion filed February 17, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Michael A. Carrion, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Powell v. Florida Department of Corrections, 727 So. 2d 1103

(Fla. 1st DCA 1999).

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.